Title: From Alexander Hamilton to Jonathan Cass, 22 October 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            N. York Oct. 22d. 1799—
          
          In reply to your letter of the 18th. instant, I have to inform you that music is musicians are allowed to be employed in the recruiting Service, at the rate of Eight Dollars per month and one ration without cloathing—You may engage them accordingly
          With great consideration &c
          Major Cass—Wilmington (Del:)
        